                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JASON CHRISTIAN VARNER                           §

VS.                                              §           CIVIL ACTION NO. 1:19cv60

DIRECTOR, TDCJ-CID                               §

                                     SHOW CAUSE ORDER

        After considering the above-styled petition for writ of habeas corpus, it is

       ORDERED that the Clerk shall issue process and the respondent shall have 40 days in which

to answer the petition in compliance with Rule 5 of the Rules Governing Section 2254 Cases in the

United States District Courts, and show cause why the relief prayed for should not be granted.

Pursuant to Rule 5, the respondent shall include that portion of the record deemed relevant.

       Based upon communication with the Texas Attorney General’s Office, this court will not

serve copies of the petition, attachments, and orders upon the Director. Instead, copies of the

petition, attachments, and orders will be served electronically upon the Texas Attorney General,

counsel for the Director, and will be directed to the attention of Edward Marshall, Chief of the

Postconviction Litigation Division, at Edward.Marshall@oag.texas.gov and Laura Haney at

Laura.Haney@oag.texas.gov See FED.R.CIV.P. 5(b)(2)(D).



        SIGNED this 9th day of October, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
